PER CURIAM.
The sufficiency of the evidence to sustain conviction of (1) driving while under the influence of intoxicating liquor, (2) reckless driving, and (3) operating a motor vehicle without a driver's license, is the sole question urged by defendant on this appeal.
Sentence was deferred by the trial court and no judgment entered on the verdict rendered under Count 3, therefore no reviewable questions with reference to that offense are properly before us. We have, however, carefully reviewed the evidence with respect to Counts 1 and 2 and find the same amply sustain the judgments of conviction rendered thereon and they are accordingly affirmed.